Exhibit 5.1 [Mintz Levin Letterhead] May 16, 2014 ChyronHego Corporation 5 Hub Drive Melville, NY 11747 Ladies and Gentlemen: We have acted as legal counsel to ChyronHego Corporation, a New York corporation (the “ Company ”), in connection with the preparation and filing with the Securities and Exchange Commission (the “ Commission ”) of a Registration Statement on FormS-3 (the “ Registration Statement ”), pursuant to which the Company is registering common stock, $0.01 par value per share (the “ Common Stock ”) under the Securities Act of 1933, as amended (the “ Securities Act ”). The Registration Statement relates to the registration of the Common Stock to be offered and sold by the Company from time to time on a delayed or continuous basis pursuant to Rule415 under the Securities Act. The maximum aggregate public offering price of the Common Stock being registered is $50,000,000. This opinion is being rendered in connection with the filing of the Registration Statement with the Commission. All capitalized terms used herein and not otherwise defined shall have the respective meanings given to them in the Registration Statement. In connection with this opinion, we have examined the Company’s Amended and Restated Certificate of Incorporation and Amended and Restated By-laws, as amended, each as currently in effect; such other records of the corporate proceedings of the Company and certificates of the Company’s officers as we have deemed relevant; and the Registration Statement and the exhibits thereto. In our examination, we have assumed the genuineness of all signatures, the legal capacity of natural persons, the authenticity of all documents submitted to us as originals, the conformity to original documents of all documents submitted to us as certified or photostatic copies and the authenticity of the originals of such copies. In our capacity as counsel to the Company in connection with such registration, we are familiar with the proceedings taken and proposed to be taken by the Company in connection with the authorization and issuance of the Common Stock. For purposes of this opinion, we have assumed that such proceedings will be timely and properly completed, in accordance with all requirements of applicable federal and New York laws, in the manner presently proposed. The opinions set forth below are subject to the following exceptions, limitations and qualifications: (i)the effect of bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or other similar laws now or hereafter in effect relating to or affecting the rights and remedies of creditors; (ii)the effect of general principles of equity, whether enforcement is considered in a proceeding in equity or at law, and the discretion of the court before which any proceeding therefor may be brought; (iii)the unenforceability under certain circumstances under law or court decisions of provisions providing for the indemnification of, or contribution to, a party with respect to a liability where such indemnification or contribution is contrary to public policy; and (iv)we express no opinion concerning the enforceability of any waiver of rights or defenses with respect to stay, extension or usury laws. We have relied as to certain matters on information obtained from public officials, officers of the Company, and other sources believed by us to be responsible. We have assumed that, at the time of issuance and sale, a sufficient number of shares of Common Stock will be authorized and available for issuance under the Company’s Certificate of Incorporation as then in effect and that the consideration for the issuance and sale of the Common Stock will be in an amount that is not less than the par value of the Common Stock. We have not independently verified any of the foregoing assumptions. It is understood that this opinion is to be used only in connection with the offer and sale of Common Stock while the Registration Statement is effective under the Securities Act. The opinions expressed herein are limited to questions arising under the laws of the Business Corporation Law of the State of New York and the Federal laws of the United States of America, and we disclaim any opinion whatsoever with respect to matters governed by the laws of any other jurisdiction. Without limiting the generality of the foregoing, we express no opinion with respect to (i)the qualification of the Common Stock under the securities or blue sky laws of any state or any foreign jurisdiction or (ii)the compliance with any federal or state law, ruleor regulation relating to securities, or to the sale or issuance thereof. Please note that we are opining only as to the matters expressly set forth herein, and no opinion should be inferred as to any other matters. The Common Stock may be issued from time to time on a delayed or continuous basis, but this opinion is based upon currently existing statutes, rules, regulations and judicial decisions, and we disclaim any obligation to advise you of any change in any of these sources of law or subsequent legal or factual developments which might affect any matters or opinions set forth herein. Based upon the foregoing, we are of the opinion that, when (i)specifically authorized for issuance by the Company’s Board of Directors or an authorized committee thereof (the “ Authorizing Resolutions ”), (ii)the Registration Statement, as finally amended (including all post-effective amendments), has become effective under the Securities Act, (iii)an appropriate prospectus supplement with respect to the applicable shares of Common Stock has been prepared, delivered and filed in compliance with the Securities Act and the applicable rulesand regulations thereunder, (iv)if the applicable shares of Common Stock are to be sold pursuant to a purchase, underwriting or similar agreement (an “ Underwriting Agreement ”), such Underwriting Agreement with respect to the applicable shares of Common Stock in the form filed as an exhibit to the Registration Statement, any post-effective amendment thereto or to a Current Report on Form8-K, has been duly authorized, executed and delivered by the Company and the other parties thereto, (v)the terms of the sale of the Common Stock have been duly established in conformity with the Company’s then operative Certificate of Incorporation and By-laws and do not violate any applicable law or result in a default under or breach of any agreement or instrument binding on the Company and comply with any requirement or restriction imposed by any court or governmental body having jurisdiction over the Company, (vi)the Common Stock has been issued and sold as contemplated by the Registration Statement and the prospectus included therein, and (vii)the Company has received the consideration provided for in the Authorizing Resolutions and, if applicable, the Underwriting Agreement, the Common Stock will be validly issued, fully paid and nonassessable. We understand that you wish to file this opinion with the Commission as an exhibit to the Registration Statement in accordance with the requirements of Item 601(b)(5)of RegulationS-K promulgated under the Securities Act and to reference the firm’s name under the caption “Legal Matters” in the prospectus which forms part of the Registration Statement, and we hereby consent thereto. In giving this consent, we do not admit that we are within the category of persons whose consent is required under Section7 of the Securities Act or the rulesand regulations of the Commission promulgated thereunder. Very truly yours, /s/ Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C. Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.
